DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments submitted June 23, 2022, has been received.  The amendment of claims 1, 3; cancellation of claim 5, is acknowledged.

Allowable Subject Matter
Claims 1-4 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid discharge head having a thin film member including a first layer, a second layer, and a through hold including a first opening in the first layer and a second opening in the second layer.  The cited art, U.S. Patent Pub. 2008/0239019 (“Okazawa”) in view of U.S. Patent Pub. 2007/0104554 (“Ishino”), discloses a similar liquid discharge head also including a first layer, a second layer, and a through hold including a first opening in the first layer and a second opening in the second layer.  However, the cited art does not appear to explicitly disclose or suggest the first layer includes a peripheral portion in a periphery of the first opening of the first layer, the peripheral portion not overlapping with the second layer in a plan view, the peripheral portion is deformable inside the second opening of the second layer, and the peripheral portion does not protrude from a first surface of the second layer opposite to a second surface of the second layer bonded to the first layer when the peripheral portion is deformed.  Thus, the specific structure and function of the thin film member with deformable peripheral portion as provided by the claimed invention is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853